Filed 3/18/16 P. v. Claybrooks CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,                                                                                  C079127

                   Plaintiff and Respondent,                                      (Super. Ct. No. 14F7707)

         v.

CASANOVA ELIJAH CLAYBROOKS,

                   Defendant and Appellant.




         Appointed counsel for defendant Casanova Elijah Claybrooks has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment. We provide the following brief
description of the facts and procedural history of the case. (See People v. Kelly (2006)
40 Cal.4th 106, 110, 124.)




                                                             1
                                    I. BACKGROUND
       Parole officers searched the motel room in which defendant had been living by
himself. In defendant’s bed, between the box spring and mattress, the officers found a
plastic bag containing 0.51 grams of methamphetamine.
       The People subsequently charged defendant with possession of methamphetamine.
The People also alleged defendant was previously convicted of a serious or violent
felony. Defendant pleaded no contest to possession of methamphetamine and admitted
his prior strike conviction. Defendant also admitted that as a result of his crime, he
violated his probation in an unrelated matter.
       Consistent with the terms of his plea agreement, the trial court sentenced
defendant to an aggregate term of six years eight months in state prison. The trial court
also ordered defendant to pay various fines and fees and awarded him 293 days of
custody credit.
       Defendant appeals; his request for a certificate of probable cause was granted.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Having undertaken an examination of the entire record,
we find no arguable error that would result in a disposition more favorable to defendant.




                                              2
                                  III. DISPOSITION
      The judgment is affirmed.


                                                  /S/

                                             RENNER, J.



We concur:



      /S/

NICHOLSON, Acting P. J.



      /S/

ROBIE, J.




                                         3